In a negligence action to recover damages for personal injuries sustained by the minor plaintiff, etc., plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, entered January 8, 1975, as granted separate cross motions by defendants for summary judgment. Order reversed insofar as appealed from, without costs, and cross motions denied. In view of the conflicting statements of fact in the record, we do not believe that this kind of a case should be disposed of by summary judgment. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Shapiro, JJ., concur.